internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp - plr-106934-99 date date re distributing controlled subsidiary shareholder a shareholder b shareholder c shareholder d state a date a business a business b a b c d e f g h i j k l m n o dear this letter is in reply to your letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated june july september and date the information submitted for consideration is summarized below distributing is an accrual basis state a corporation and the common parent of a affiliated_group_of_corporations filing a consolidated federal_income_tax return distributing is indirectly engaged through its subsidiaries in various businesses including business a and business b distributing has outstanding a shares of voting common_stock which is owned by shareholder a d shareholder b e and shareholder c d distributing has outstanding b shares of voting preferred_stock and c shares of nonvoting preferred_stock which is owned by shareholder d distributing wholly owns controlled a state a corporation which is engaged in business a distributing owns all of the outstanding voting and nonvoting common_stock of subsidiary a state a corporation which is directly engaged in business a distributing also owns f of subsidiary’s outstanding nonvoting preferred_stock and siblings of shareholder d own the remaining n financial information has been received which indicates that distributing through subsidiary and controlled have each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years serious fundamental differences of opinion have arisen between shareholder a and shareholder b concerning the operations and overall objectives of the business a activities conducted by subsidiary and controlled shareholder a who has a conservative management style manages the business a activities of subsidiary shareholder b who has a more risk taking management style manages the business a activities of controlled the taxpayers believe that the business a activities of subsidiary and controlled should be separated to avoid further conflicts arising from shareholder a and shareholder b’s different management styles and business philosophies accordingly the taxpayers have completed and will complete the following steps of a proposed transaction i ii subsidiary has distributed residential_real_property real_property to distributing with an adjusted_basis and fair_market_value of dollar_figureh distributing has transferred the following assets to controlled cash in the amount of dollar_figurei a promissory note note payable between distributing payor and controlled payee in the amount of dollar_figurej bearing interest at the rate of o per annum and due on date a real_property notes receivable and accrued interest receivable from shareholder b in the amount of dollar_figurek and dollar_figurel respectively and advances payable to distributing in the amount of dollar_figurem these transfers were made to equalize the fair_market_value of the stock of controlled with the fair_market_value of the shares of distributing common_stock owned by shareholder b prior to the distribution iii distributing will distribute all the outstanding controlled stock to shareholder b in exchange for all of shareholder b’s distributing stock no fractional shares of controlled stock will be issued in the distribution the following representations have been made with respect to the steps described in subparagraphs ii and iii above a the fair_market_value of the controlled stock to be received by shareholder b will be approximately equal to the fair_market_value of the distributing stock surrendered by shareholder b in the exchange b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c d e f g the five years of financial information submitted on behalf of subsidiary and controlled is representative of each corporation’s present operations and with regard to each corporation there have been no substantial operational changes since the date of the last financial statements submitted immediately after the distribution at least of the fair_market_value of the gross assets of distributing through subsidiary will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 of the internal_revenue_code following the distribution distributing through subsidiary and controlled will each continue the active_conduct of business a independently and with its separate employees the distribution of the stock of controlled is carried out for the following corporate business_purpose to avoid further conflicts arising from shareholder a and shareholder b’s different management styles and business philosophies the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business no liabilities will be assumed in the transaction and no assets are being transferred subject_to liabilities no property is being transferred between distributing and controlled in which an investment_tax_credit determined under sec_46 of the code has been or will be claimed with respect to any of such property h i j k l no income items such as accounts_receivable or any items resulting from a sale exchange or disposition that would have resulted in income to distributing or any items of expense will be transferred to controlled m there are no continuing planned or intended transactions between distributing and controlled following the distribution either directly or indirectly other than the continuing indebtedness described in note above n immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account with respect to the controlled stock will be included in income immediately before the distribution see sec_1_1502-19 o payments made in connection with all continuing transactions if any between the distributing and controlled corporations will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length p no two parties to the transaction are investment companies as defined in a f iii and iv q no distributing shareholder or shareholders will hold immediately after the distribution disqualified_stock with the meaning of sec_355 which constitutes a or greater interest in distributing or controlled r the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing or more of the total value of all classes of stock of either distributing or controlled based solely on the information submitted and on the representations set forth above we hold as follows the transfer by distributing to controlled of assets in exchange for controlled stock as described above followed by the distribution of controlled stock to shareholder b in exchange for all of his stock in distributing will constitute a reorganization within the meaning of sec_368 distributing and controlled are each a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized to distributing upon the transfer of assets to controlled in exchange for controlled stock sec_361 no gain_or_loss will be recognized by controlled on the receipt of the assets from distributing in constructive exchange for additional shares of controlled stock sec_1032 the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction sec_362 the holding_period of each distributing asset received by controlled will include the period during which that asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution of all of the controlled stock to shareholder b in exchange for all of his stock in distributing as described above sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder b upon receipt of the controlled stock sec_355 the basis of the controlled stock in the hands of shareholder b will be the same as the basis of the distributing stock exchange therefor sec_358 the holding_period of the controlled stock received by shareholder b will include the holding_period of the distributing stock exchanged therefor provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in h proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations subsidiary will recognize gain upon the distribution of real_property to distributing under sec_311 this gain will be taken into account when real_property leaves the distributing group upon the distribution of the controlled stock to shareholder b as described in iii above sec_1 f example a and c the basis of real_property will be the fair_market_value at the time it is distributed from subsidiary to distributing see sec_301 and sec_1_1502-13 example a no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative sincerely yours assistant chief_counsel corporate by __________________________ mark s jennings senior technician reviewer branch
